Notice of Allowance
The amendments and response filed 13 June 2022 are acknowledged and have been considered in their entirety.  Claims 3-4, 6-9 and 11-12 are pending and subject to examination.
Claims 3-4, 6-9 and 11-12 were previously indicated as being objected to but would be allowed if rewritten into independent form to include all of the limitations of the base claim (claim 1) and any intervening claim.  Claim 1 was rejected under 35 U.S.C. 101 as being drawn to a judicial exception.  Claims 1-2, 5 and 10 are cancelled and the limitations of claim 1 have been inserted into claim 3 and said claim has been amended to be in independent form.  Thus, claims 3-4, 6-9 and 11-12 are allowed as the prior art does not teach nor suggest the inclusion of SEQ ID NOs: 1 or 2 into a recombinant expression vector.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The amendment presented below was introduced into the claim set filed by Applicant’s on 26 January 2021.  However, the term “includes” was inadvertently reintroduced into claim 9 in the claim set filed 06/13/2022.  
Authorization for this examiner’s amendment was given in an interview with Feng Shan on 16 June 2022.
The application has been amended as follows: 
In the claims of 06/13/2022:

Claim 9 (Currently Amended) The transformant according to claim 8, wherein the M. circinelloides M. circinelloides deficient strain Mu402.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        16 June 2022